tcmemo_2015_28 united_states tax_court ltd robert heitmeier tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date kyle r coleman for petitioner richard j hassebrock nancy b herbert and gary r shuler jr for respondent memorandum findings_of_fact and opinion holmes judge this case comes to us from a riverboat casino on the lower mississippi in robert heitmeier saw a lucrative opportunity in the newly legalized riverboat-gambling industry of new orleans he started several businesses to provide crews and consulting services to these new casinos and in heitmeier hit the jackpot when harrah’s purchased his piloting contract with the showboat casino for dollar_figure million he reported an additional dollar_figure of ordinary_income from his consulting services and dollar_figure of ordinary_income from his services in providing crews he took a chance to try to lower his tax bill with a complicated series of transactions involving multiple entities and almost perfectly offsetting bets on japanese yen the commissioner aims to sink his shelter findings_of_fact i the deckhand turned millionaire robert bobby heitmeier left college after only one semester to work as a deckhand on a tugboat he rose to become a captain and then a riverboat pilot riverboat pilots and captains ought not to be confused a captain is almost always in command of the ship except when it goes into a lock system or a drydock captaining is good work but piloting--ah a pilot in those days was the only unfettered and entirely independent human being that lived in the earth mark twain life on the mississippi harper bros publ’g available at http books google com books id 5iraaaaamaaj printsec frontcover sour ce gbs_ge_summary_r cad v onepage q f false pilots guide ships through congested harbors and ports using their intensely local knowledge of maritime conditions this comes at a price and even in antebellum america pilots earned a princely salary see id pincite nowadays a pilot doesn’t even have to take the wheel--though his job remains to direct the ship and monitor the course of his ship and others around it modern navigational technology has not relieved shippers of the need for pilots in many places including the lower mississippi where state law requires their use and does not allow open entry into the field heitmeier is savvy and successfully navigated his course to a piloting license from louisiana in in he was also licensed as a river pilot by the u s coast guard the louisiana code has a title devoted to navigation and shipping and within that title a section dedicated to pilots la rev stat ann sec_34 941et seq all section references are to the internal_revenue_code in effect for the year in issue unless otherwise indicated these statutes require that all seagoing vessels moving between new orleans and other ports be navigated exclusively by pilots who are state officers these pilots are so-called river port pilots and can gain certification by the state board_of river pilot commissioners-- also pilots--only after performing an obligatory six-month apprenticeship with an incumbent pilot obtaining an apprenticeship is no easy task incumbent pilots have almost unfettered discretion under the law to select prospective apprentices-and piloting is one of the very few jobs in which state-sanctioned nepotism has survived constitutional challenge see 330_us_552 nepotism in pilot selection does not violate equal protection clause the city of new orleans has been a major world port for nearly three centuries the louisiana legislature has controlled the activities and appointment of pilots since before the territory was admitted as a state in the state approved fifteen new riverboat casinos heitmeier shrewdly saw that as a business opportunity--gambling people knew vegas but they weren’t going to know anything about a boat --so he set up a business to provide maritime crews to the new casinos each riverboat needed about sixty of heitmeier’s employees roughly four crews per ship who could work 12-hour-long 7-day-on 7-day-off shifts this work soon became less than arduous as the boats quickly stopped actually cruising on the river and became attached as firmly as barnacles to the docks though sometimes they docked on a ditch filled with river water-- boats in moats as they are called heitmeier incorporated that business as riverboat services inc in and was its sole shareholder heitmeier also formed two other businesses around the same time for his riverboat-related activities--westbank riverboat services inc and brk consulting llc heitmeier used westbank to supply workers to the riverboat casinos and did his own consulting work through brk consulting heitmeier reported more than dollar_figure of income from westbank for he shared this practice of manning a full crew on boats that never leave the shore is the result of state-law technicalities restricting gambling apart from american indian casinos and one land-based casino to riverboats louisiana’s statute says that the division may issue up to fifteen licenses to conduct gaming activities on a riverboat in accordance with the provisions of this chapter louisiana riverboat economic development and gaming control act la rev stat ann sec_27 emphasis added the statute defines a riverboat in part as a vessel that c arries a valid certificate of inspection coi from the united_states coast guard for the carriage of a minimum of six hundred passengers and crew id sec_27 b thus while louisiana and other states on the mississippi that allow riverboat gambling have eliminated the requirement that the boats actually move see eg id sec_27 b c casino boats must meet coast guard requirements to receive a coi the coast guard specifies in the coi the minimum crew requirements for a boat and it bases this determination on factors such as the size of the boat the number of passengers and its intended use c f_r sec_15 the determination is fact specific for each boat but coast guard guidelines suggest that heitmeier’s staffing decisions were not out of the ordinary see eg the u s coast guard marine safety manual vol iii marine industry personnel b2-7 available at http www uscg mil directives cim cim_16000_8b pdf this has struck some observers as absurd but it created a lucrative opportunity for those shrewd enough to take advantage of it ownership of brk with his wife and they each reported more than dollar_figure of income from it for by date he had about dollar_figure million invested in various merrill lynch accounts in harrah’s bought the showboat casino one of riverboat services’ clients harrah’s wanted to take its piloting in-house and approached heitmeier to buy out riverboat services’ contract with showboat heitmeier represented himself and dickered with harrah’s over the price for a while before calling in kpmg to settle things with a valuation kpmg came up with a value and the former deckhand sold his contract for a dollar_figure million payday ii enter mr garza joe garza is an attorney from dallas texas who had a long-established practice in insurance defense erisa and bond financing before he moved into tax planning--sometimes quite aggressive tax planning see ltd v commissioner tcmemo_2013_49 garcia v commissioner tcmemo_2011_ wl estate of hurford v commissioner tcmemo_2008_ wl ltd v commissioner tcmemo_2008_112 wl it was garza who sold heitmeier on something he hadn’t heard of before--a variant of the now notorious son-of-boss deal using digital options and japanese yen see 128_tc_192 a the approach around garza first became aware of son-of-boss transactions--a law firm named jenkens gilchrist was doing a lot of them and several of his clients wanted to do them too garza concluded that he could either refer his interested clients to jenkens gilchrist or do the deals himself he decided to learn how to do the deals himself first he consulted with craig brubaker--an ex-arthur andersen employee and at the time a director at deutsche bank alex brown brubaker had been working on a lot of these deals for jenkens gilchrist and garza was confident of brubaker’s knowledge and abilities brubaker gave garza some information on how these deals worked and how much deutsche bank charged for them garza wasn’t really urging a speculative foray in foreign currency--he was promoting a type of son-of-boss tax_shelter which is a variant of the bond and options sales strategy boss shelter that uses european digital options on foreign_currency unlike an american option which can be exercised at any time before it expires a european option can be exercised only at a particular date and time an option is digital if it has the same payout no matter how far in the money it is digital options are also known as all-or-nothing options see markell co v commissioner tcmemo_2014_86 at n brubaker also suggested that garza speak with another lawyer rumored to have done a dollar_figure million transaction for a local billionaire who seemed to know what he was doing to learn more garza followed brubaker’s recommendation and paid the lawyer dollar_figure for a dark-side cle on the finer points of the deal included in the bargain was a turnkey opinion letter--one that garza could use in his own practice part of garza’s promotional pitch was that if a taxpayer had a good tax opinion letter he would not have to pay any penalties even if the tax benefits were disallowed once garza had his turnkey opinion letter and knew the transaction well enough he began pitching the purpose of all son-of-boss tax_shelters is to create artificial tax losses designed to offset income from other transactions 527_f3d_443 n 5th cir garza’s scheme involved a partnership to which his clients would transfer assets and liabilities as a matter of economics the liabilities would offset the value of the assets but those liabilities wouldn’t be completely fixed at the time of transfer and the purported partners would ignore them in calculating their outside bases in that partnership the partnership would also ignore the liabilities in computing its inside bases in the contributed_property ignoring the liabilities in calculating basis creates an inflated basis when the purported partners liquidated their partnership interests they would get a distribution_of_property to which they would attach this high basis in the partnership and then when they sold that property it would produce large tax--but not out-of-pocket--losses see eg markell co v commissioner tcmemo_2014_86 at n garza used a six-step deal buy a foreign-currency call option and sell an offsetting foreign-currency call option in the same currency to the same counterparty and also canadian dollars through a single-member llc form a partnership with a third party or wholly owned llc contribute the foreign-currency options and canadian dollars to the partnership inside_basis is the basis a partnership has in its own assets sec_723 outside_basis is the basis a partner has in his partnership_interest sec_722 sec_1_722-1 example income_tax regs we refer elsewhere in this opinion to such options as long options and short options long can mean several things in finance-speak here it simply means to buy and hold a position short likewise has multiple meanings here it means to sell a position because the long and short legs in the option transactions involved the same parties the same periods and the same counterparties they economically zeroed each other out except for the narrow spread between the two strike prices one party could buy the yen at dollar_figurex from the second party and the second party could turn around and buy the yen at dollar_figurex minus the spread from the first party recognize a gain_or_loss by the partnership when the options expired or were exercised terminate and liquidate the partnership and sell the canadian dollars that the single-member llc received from the partnership’s liquidation garza credibly testified to having sold over a dozen of these types of transactions to different taxpayers garza says he would always have his clients choose which currency to use but would make strong recommendations he would also insist that each of his clients talk with brubaker brubaker would explain what trades would be made answer other questions and help the client set up deutsche bank accounts if the client asked garza what he thought he would say something encouraging like i think the yen is going downhill and proceed from there we also note especially that garza never negotiated any of the investment details for his clients he let brubaker and deutsche bank value the options b garza spreads to new orleans heitmeier was happy about his windfall but worried about the possible tax bill he was especially worried that the tax due would be at regular ie ordinary rates so he called his tax adviser walter jones heitmeier and jones went way back--heitmeier’s longtime cpa hank levierre was jones’ former business partner and heitmeier and jones had grown up together their fathers had grown up together and heitmeier’s brother had even dated jones’ sister when levierre retired jones took over heitmeier’s accounting and prepared the returns for heitmeier’s three businesses jones wasn’t involved in the day-to-day operations but a week after heitmeier told him about the sale proceeds jones proposed he meet with a colleague ellis roussel to discuss something different something going on right now roussel worked for the firm leglue company cpas which had its offices in the same building as jones’ in new orleans and jones often handed off bigger jobs to them roussel first learned about the son-of-boss deal in date from one edward turner a texas cpa who did peer reviews of leglue company’s work turner didn’t go into great detail with roussel at that point but just gave roussel a brief description of the deal and said he’d done it with good results in to be a member of the american institute of cpas aicpa public accounting firms must be enrolled in a practice-monitoring or peer review program the aicpa requires accounting firms to have an independent evaluator review their accounting and auditing practices generally every three years see american institute of certified public accountants inc peer review program manual aicpa standards for performing and reporting on peer reviews sec_1000 - available at http www aicpa org research standards peerreview downloadabledocuments 013marpeerreviewstandards pdf the past once jones got wind of the deal and told roussel he had someone who might be interested heitmeier met with the two of them to discuss the opportunity during the meeting heitmeier didn’t understand the details of the contemplated transaction but he was certainly intrigued by the potential for tax benefits he later contacted roussel to say he wanted to move forward c heitmeier meets garza at some point roussel contacted turner again and turner sent him an opinion letter written by jenkens gilchrist for another client who had done a son-of-boss deal and then put him in touch with garza heitmeier first spoke with garza in a conference call with roussel and garza during the call garza described each step of the deal a few weeks later he came to new orleans to eat étouffée and pitch heitmeier at the leglue offices at this meeting garza provided heitmeier with written materials that outlined the deal garza s poke a lot in generalities and went through some items pretty fast roussel was getting more comfortable with the deal’s mechanics but still certainly didn’t have a total grasp on it but heitmeier’s big takeaway from this meeting was that the transaction might double his initial outlay of dollar_figure if the japanese yen moved one way and in any event would gain for him a significant write-off for tax purposes around the same time he was learning about the deal from garza roussel also pulled in other people to do some independent research vince giardina another leglue partner researched the tax aspects of the deal roussel also called brian leftwich a new orleans tax attorney who often acted as counsel for leglue the more they learned the more they fretted roussel giardina and leftwich were all concerned about the deal’s lack of profit_motive and gossamer economic_substance roussel refused to make any recommendation regarding whether heitmeier should participate in the transaction and told heitmeier listen we can’t give you an opinion that you can do it we can’t-- there’s some indications you know that may raise some questions giardina also refused to bless the arrangement and alerted heitmeier that he might be exposed to an audit if he chose to proceed and leftwich ultimately decided that he didn’t feel comfortable giving an opinion either way--he wasn’t well-versed in foreign- currency options despite these warning signs in late date heitmeier decided to follow garza and go forward with the son-of-boss transaction d the deal that was done garza charged heitmeier a flat fee of dollar_figure for his services the bill that garza sent to heitmeier was entitled statement for services rendered and said it covered all services to be rendered in connection with your digital option transaction and the related legal opinion including formation of llc disregarded_entity formation of limited_partnership negotiations with investment bank and review of transactions legal opinion letter and tax_return preparation and review it also said that the dollar_figure would cover any and all services necessary in the event that either you or the above entities are selected for an audit by the irs in the future this meant that garza would cover their legal fees if the transaction blew up garza required heitmeier to pay the first installment of dollar_figure upon receipt of his statement for services rendered and the remaining dollar_figure when he delivered his legal opinion heitmeier paid the first installment on date from a hibernia bank account opened in the name of riverboat services inc heitmeier knew that the entities were created to capture the tax benefits of the digital option japanese yen transaction and that the transaction had to be garza would occasionally review returns but he did not prepare them completed by for him to capture the tax benefits he relied entirely on garza to prepare the paperwork and file the necessary documents with the different state authorities and didn’t bother to obtain any investment or financial advice about the transaction from his investment broker at the time garza moved quickly he set up in colorado and georgia because those states processed filings quickly and cheaply he named the entities with numbers because he wanted to avoid any snags that might have slowed the deal if someone else had an llc or partnership with the same name and garza didn’t draft any of the entity agreements from scratch but adapted them from the sample he already had the documents heitmeier actually signed he signed without reading other documents were signed on his behalf as robert heitmeier pa even though heitmeier had not designated or authorized anyone to act on his behalf garza launched the heitmeier transaction on date and things took off from october to garza helped heitmeier form three entities llc llc and ltd is a disregarded_entity for federal tax purposes was formed under georgia law and heitmeier is listed as its sole member was formed as a colorado limited_liability_company heitmeier was its sole member and it never made an election on form_8832 to be classified as an association for federal tax purposes was formed as a colorado limited_partnership and on it sec_2001 return it listed heitmeier as a limited_partner and as a general_partner with a limited-partnership interest on date heitmeier set up three accounts with deutsche bank--one for riverboat services one for and one for on date heitmeier had riverboat services send dollar_figure to 8252’s deutsche bank account this was the only capital_contribution made to on date heitmeier also had riverboat services send dollar_figure to garza’s account at bank one--half his total fee on date bought and sold offsetting long and short foreign-currency options on japanese yen from deutsche bank for a dollar_figure net premium both options expired on december a u s business_entity with only one member is either a corporation or a disregarded_entity when an entity is disregarded it means that its owner is treated under the code as a sole_proprietor sec_301_7701-2 proced admin regs if it doesn’t want to be disregarded form_8832 entity classification election allows the entity to elect to be taxed as a corporation sec_301 b ii c i proced admin regs the premiums on the long and short positions were dollar_figure million and dollar_figure respectively on date transferred both the long and short options to in exchange for dollar_figure and other good and valuable consideration on date paid dollar_figure to buy can dollar_figure on date the options were in the money with only two days left before their expiration heitmeier accepted deutsche bank’s offer to cash him out for dollar_figure which he deposited into the deutsche bank account for on or about date transferred the can dollar_figure to on date heitmeier asked deutsche bank to transfer dollar_figure from 436’s account to an account for garza staples--the second half of garza’s legal fees garza asked that the remaining dollar_figure be wired to the account of garza staples with bank one texas on date heitmeier assigned the canadian dollars held by to according to 436’s and 8252’s deutsche bank account statements however that assignment was never consummated on date transferred the same can dollar_figure to riverboat services on date riverboat services sold can dollar_figure for dollar_figure which was deposited into riverboat services’ deutsche bank account on date a cancellation of domestic certificate of limited_partnership was filed in colorado for the parties stipulated that and didn’t conduct any activities other than these foreign-currency trades for both and heitmeier provided a business address in colorado springs colorado even though he had no connection with colorado the partnership_agreement for was a pro forma agreement that garza used garza testified that it contained several incorrect statements such as a reference to a prior_partnership agreement an arbitrary termination_date and activities that the partnership would engage in eg farming and ranching buying and leasing oil and purchasing and selling machinery as we’ve already noted heitmeier had by this time amassed a sizable merrill lynch brokerage account--about dollar_figure million but before date heitmeier had never invested in foreign_currency his investment adviser lance giambelluca credibly said that heitmeier had invested mostly in tech stocks and been burned by the stock market crash of early heitmeier had at one time discussed another derivatives product called a covered_call with giambelluca but he never bought in iii reporting the transactions a garza’s opinion garza sent an opinion letter to heitmeier dated date the letter had about four pages of facts supposedly describing the transaction and over pages of boilerplate language on tax-law doctrines--running the gamut from partnership-basis rules to treatment of foreign-currency contracts the step- transaction doctrine economic_substance disguised-sale provisions and partnership anti-abuse regulations the letter also concluded that the tax treatment garza proposed would more_likely_than_not withstand irs scrutiny garza however relied on certain facts to reach his more_likely_than_not conclusion and these facts were just plain wrong here are some of the key mistakes he made in the factual recitation section--the first four pages of each opinion the opinion states that heitmeier’s transaction involved options on canadian dollars even though the options were on japanese yen the opinion states that heitmeier made the listed representations but he didn’t garza made up the representations on his own the opinion letter states that heitmeier believed there was a reasonable opportunity to earn a reasonable pre-tax profit from the transactions not including any_tax benefits that may occur in excess of all the associated fees and costs but garza’s dollar_figure fee was ignored in reaching that conclusion the opinion doesn’t mention garza’s fee at all and here are some of the key factual mistakes made in the opinion letter’s discussion section on which garza based key legal conclusions the purchased long and sold short options had their own confirmations the long and short options were the subject of the same confirmation the partnership had to deliver foreign_currency if the short option was exercised the partnership had no obligation to deliver foreign_currency as of the date of the opinion the options had not yet expired--so it was uncertain whether the partnership would have to satisfy its obligation regarding the short option when garza sent out the opinion_letters the obligations under the option contracts were by that time certain none of the partnerships’ ie 436’s 94’s and 8252’s partners were related the partners of each partnership were related--heitmeier was the limited_partner and his wholly owned and controlled was the general_partner the assets contributed by a partner heitmeier would not be the same assets distributed to that partner the canadian dollars distributed were the same ones contributed by the partner if garza was making up facts for his opinion letter heitmeier wouldn’t have noticed because he never reviewed the facts in the opinion for accuracy or even asked for any clarification garza credibly testified that he had several conversations with heitmeier and roussel but that they never brought up--let alone asked him to correct--any mistakes in the opinion the letter for all its length also lacks even a mention of one very important document--notice tax_avoidance using artificially high basis 2000_2_cb_255 which the commissioner published on date--even though garza knew about it when he provided the legal opinion to heitmeier b what was reported jones prepared the return for riverboat services inc an s_corporation by filing form_1120s u s income_tax return for an s_corporation riverboat services claimed a sec_988 currency loss of nearly dollar_figure million the claimed loss then passed through to the heitmeiers’ joint_return which jones also prepared and substantially offset the dollar_figure million in income passed through from riverboat services to the heitmeiers giardina prepared 436’s partnership return for heitmeier to sign the partnership reported no income or loss for on its partnership return for the year reported partner capital contributions of dollar_figure consisting of the dollar_figure million notional amount of the long option plus dollar_figure for the purchase of the canadian dollars dollar_figure capital_contribution dollar_figure in attorney’s fees and about dollar_figure in accounting fees while treated the notional amount of the an s_corporation is a corporation governed under the laws of subchapter_s of the internal_revenue_code c corporations are governed by subchapter_c and partnerships by subchapter_k dollar_figure million long-option premium as a capital_contribution it did not report the liability inherent in the notional dollar_figure short-option premium the partnership return also reported offsetting partnership_distributions of property other than money of dollar_figure which resulted from treating the notional amount of the dollar_figure million long-option premium as a contribution that would be distributed upon the liquidation of it did not however take into consideration the liability inherent in the dollar_figure short-option premium both the capital contributions and partnership_distributions were allocated dollar_figure to heitmeier and dollar_figure to llc on the schedules k-1 but remember that by this time the options had long since been cashed out so the supposed basis in the long option can theoretically be attached to the only noncash ie non-american cash asset had left--the can dollar_figure by reporting this dollar_figure as a distribution_of_property giardina was effectively reporting it a sec_436’s basis in that property iv prelude the commissioner audited 436’s return under tefra and issued a notice of final_partnership_administrative_adjustment fpaa to in september dollar_figure tefra is the tax equity and fiscal responsibility act of tefra pub_l_no 96_stat_324 one part of which governs the tax continued the fpaa adjusted 436’s capital contributions and distributions to zero and determined accuracy-related_penalties under sec_6662 the fpaa schedule of adjustments did not adjust heitmeier’s or 94’s outside bases but in the exhibit a-explanation of items sent to the commissioner did make determinations about outside_basis including the determination that the partners have not established that the bases of the partners’ partnership interests were greater than zero this may or may not have been sufficient to put outside_basis at issue here cf clovis i v commissioner 88_tc_980 but the commissioner later conceded that the fpaa did not adjust outside_basis unlike a concession on a point of law regarding whether we continued treatment and audit procedures for most partnerships see tefra secs stat pincite tefra partnerships are subject_to special tax and audit rules see secs each tefra partnership for example is supposed to designate a tax_matters_partner tmp to handle the partnership's administrative issues with the irs and any resulting litigation tefra requires the uniform treatment of all partnership items --a term defined by sec_6231 and -- and its general goal is to have a single point of adjustment for the irs rather than having it make separate partnership_item adjustments on each partner’s individual return see h conf rept pincite 1982_2_cb_600 if the irs decides to adjust any partnership items on a partnership return it must notify the individual partners of the adjustment by issuing an fpaa sec_6223 an fpaa generally includes a notice of final_partnership_administrative_adjustment form 870-pt agreement for partnership items and partnership level determinations as to penalties additions to tax and additional_amounts including a schedule of adjustments and an exhibit a--explanation of items listing the commissioner’s other adjustments or determinations have jurisdiction over outside_basis at the partnership level see 138_tc_67 appeal filed d c cir date the commissioner’s concession here simply notes that these particular fpaas were not adjusting outside_basis and that he wasn’t seeking a determination of outside_basis in this partnership-level proceeding while we are always required to satisfy ourselves that we have jurisdiction before entering a decision see 138_tc_295 we don’t have to reach out and put into play issues the parties don’t seek to adjudicate in tigers eye trading we had to determine whether we had jurisdiction because the taxpayer argued that we lacked it but we agree with the commissioner that outside_basis isn’t at issue here instead like this case is about an inside-basis son-of-boss deal--the inflated basis was attached to an asset that the partnership held and then distributed to a partner who sold it for a supposed loss as in other garza- the usual rule is that an asset distributed by a partnership to one of its partners has a basis equal to the partnership’s basis in that very asset sec_732 inside-basis son-of-boss deals claim to be able to transfer basis within the partnership from one asset to another via sec_732 see ltd tcmemo_2008_112 under sec_732 a partner takes a transferred_basis in the distributed property the same as his outside_basis in the putative partnership_interest minus any cash received the parties here agree that the claimed tax benefits come from the disposition of an asset formerly held by a putative continued inspired transactions see eg 136_tc_67 aff’d 684_f3d_84 d c cir ltd v commissioner tcmemo_2013_49 ltd v commissioner tcmemo_2008_112 the inflated basis lay in foreign_currency in those cases canadian dollars and the aim is to try to have those basis-bloated canadian dollars distributed to a partner who can then treat them as a reservoir of ordinary_loss dipped into as necessary by selling them for a massive tax loss one distinction between inside-basis and outside-basis son-of-boss deals is that there is a conflict among courts about whether outside_basis is a partnership_item see 591_f3d_649 d c cir aff’g in part rev’g in part vacating and remanding on penalty issues 131_tc_84 tigers eye trading t c pincite the commissioner usually wants a penalty in both types of cases so whether an item is a partnership_item then affects whether a penalty ‘relates to an adjustment to a partnership_item ’ see united_states v woods u s __ __ 134_sct_557 quoting sec_6226 tigers eye trading t c pincite continued partnership not the disposition of a partner’s interest in that partnership we happily avoid those disputes here the commissioner does want penalties in this case and the fpaa explanation of items determined that a ll of the underpayments of tax resulting from the adjustments of partnership items are attributable to at a minimum substantial understatements of income_tax gross_valuation_misstatement s or negligence or disregarded rules or regulations it is therefore determined that at a minimum the accuracy-related_penalty under sec_6662 of the internal_revenue_code applies to all underpayments of tax attributable to adjustments of partnership items of ltd emphasis added the explanation of items went on to determine a gross-valuation- misstatement penalty or barring that a substantial-valuation-misstatement penalty in the alternative it asserted either a penalty for negligence disregard of rules and regulations or substantial_understatement_of_income_tax in response raises only the defense that it had reasonable_cause and acted in good-faith reliance on professional advice the commissioner has reiterated that he does not seek a penalty related to heitmeier’s outside_basis in the partnership he seeks it related to the inflated contributions to and distributions from the partnership--a partnership’s basis in an asset is usually its basis in the hands of the partner who’s contributing that asset sec_723 and the basis of an asset other than they could have but have not argued that the imposition of penalties was somehow otherwise defective while we must satisfy ourselves about our own jurisdiction we deem to have waived any other counterargument regarding the imposition of penalties apart from reasonable_cause and good_faith money and that means american money distributed to a partner is usually the partnership’s basis in that asset see sec_732 there were plenty of other issues and heitmeier in his role as tax_matters_partner for filed a timely petition we tried the case partly in dallas and then tried to take testimony from one witness via video uplink opinion i jurisdiction partnerships do not pay income_tax but they do file information returns and partners are supposed to use the numbers from those returns on their own individual returns see sec_701 sec_6031 sec_6222 while was a partnership subject_to audit under tefra our jurisdiction at the partnership level is limited under tefra to partnership items of the partnership for the partnership taxable_year to which the notice of final_partnership_administrative_adjustment relates the proper allocation of such items among the partners and the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item was a defunct tefra partnership when the petitions were filed so any appeal would likely head to the d c circuit see sec_7482 the attempt to continue the trial by video didn’t work out and the parties stipulated what happened during this part of the trial sec_6226 emphasis added so what are partnership items sec_6231 says that t he term partnership_item means with respect to a partnership any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level emphasis added the secretary has told us what he’s determined to be partnership items in sec_301_6231_a_3_-1 proced admin regs courts still disagree over what is a partnership_item --a very big problem given tefra’s structural framework which makes the distinction between partnership and nonpartnership_items important to our jurisdiction but once we hold an item is a partnership_item we have jurisdiction to determine that partnership_item regardless of whether the commissioner adjusted it in the fpaa see eg tigers eye trading t c pincite we also have jurisdiction to determine the proper allocation of these items among the partners and the applicability of any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item id this latter jurisdiction isn’t unlimited however and we have recently gone to great pains to determine its boundaries see eg id pincite petaluma fx partners llc v commissioner tcmemo_2012_142 wl a nonpartnership item is an item which is or is treated as not a partnership_item sec_6231 and an affected_item is a nonpartnership item that is affected by the determination of a partnership_item see sec_6231 127_tc_75 as it does for other nonpartnership_items the code tells us that we can determine affected items with the exception of certain penalties only at the individual level and not in a partnership-level proceeding because this case is appealable to the d c circuit we must follow that court’s precedent see eg 54_tc_742 aff’d 445_f2d_985 10th cir ii partnership-item determinations and adjustments17 a validity of the partnership sec_1 unchecked boxes one of the most important partnership items is whether a partnership is actually a partnership at all the commissioner says that isn’t a partnership-that we should disregard it because it wasn’t an entity separate from we are deciding this case on the preponderance_of_the_evidence so we do not have to decide which party has the burden_of_proof see eg 138_tc_306 heitmeier and failed to satisfy the regulatory requirements to be treated as a partnership under the check-the-box_regulations if it doesn’t make an election otherwise an entity with only one owner is disregarded for tax purposes and if the single owner is an individual the regulations tell the commissioner to treat the entity as a sole_proprietorship see supra note see also 133_tc_24 a sole_proprietorship is generally understood to have no legal identity apart from the proprietor an entity with only one owner is thus ineligible for tax treatment as a partnership but 436’ sec_2001 partnership return lists more than one owner heitmeier is the limited_partner and is the general_partner the commissioner says this doesn’t matter and argues that because did not properly elect to be treated as a corporation it is a disregarded_entity see sec_301_7701-3 proced admin regs since the parties stipulated that never elected on form_8832 to be classified as a corporation we agree that means that heitmeier as the sole member of will be treated as owning all of and we disregard a while individuals and entities may apply for an employer_identification_number ein using form ss-4 application_for employer_identification_number this form alone doesn’t make a valid election to be taxed as a specific type of entity for partnerships only form_8832 may be used to make an election see sec_301_7701-3 proced admin regs see also form ss-4 pincite rev date caution this is not an election for a tax classification of an entity single-owner entity for tax purposes under sec_301_7701-2 and sec_301_7701-3 proced admin regs unless it elects to be taxed as a corporation though these facts largely mimic those in they differ in one key way that saves us a discussion of whether a partnership existed heitmeier has not argued that his wife was the second owner of and because louisiana is a community-property state this means we don’t need to trudge through louisiana’s civil code to determine whether mrs heitmeier would have been considered a second putative partner but we do note it might have made a difference in the analysis of one of the many factors we generally consider to determine whether two individuals intended to join together as partners in the conduct of a business see 42_tc_1067 although the regulation’s default rule for entities owned by an individual is to treat them as sole proprietorships its default rule for entities owned by more than one individual is to treat them as partnerships see sec_301_7701-3 and b i proced admin regs in we walked through the luna factors to determine whether the taxpayers’ wives would have been considered second partners in the partnership 42_tc_1067 every factor except one clearly pointed the same way the sole factor that required further analysis was the parties’ control_over income and capital in texas’s community- property laws supported a proposition that a spouse retains sole management control and disposition of the community_property that the spouse continued citing 337_us_733 see also 694_f3d_425 3d cir rev’g and remanding 136_tc_1 659_f3d_466 5th cir tax-motivated business_purpose there is a second and separate obstacle to any finding that was a partnership a partnership does not come into existence for tax purposes until it begins its business activities see 88_tc_702 markell co at the caselaw is clear however that the pursuit of continued would have owned if single see tex fam code ann sec_3 a west and that the right as a formal partner to manage and control a partnership was not itself community_property see tex bus orgs code ann sec_152 a west quite the opposite is true here louisiana has a very strong presumption in favor of community_property see la civ code ann and contains no statutes analogous to texas’ louisiana’s civil code art provides that community_property includes property acquired during the marriage through the effort skill or industry of either spouse and the natural and civil fruits of community_property there is law on the books to support the interpretation that articles and include interests in joint ventures and partnerships as community_property 332_br_748 bankr m d la conceivably then mrs heitmeier could have had a community- property interest in mr heitmeier’s partnership shares and a right to a share of any distribution of 436’s surplus profits or property see also la civ code ann art explaining that each spouse acting alone may manage and control community_property however she would have failed every other factor in the luna test business activity in furtherance of tax_avoidance is no more a business_purpose than actually engaging in tax_avoidance 201_f3d_505 n d c cir aff’g tcmemo_1998_ the absence of a nontax business_purpose is fatal id pincite see also 314_f3d_625 d c cir we therefore must ask specifically if the parties intended to join together as partners to conduct business activity for a purpose other than tax_avoidance asa investerings f 3d pincite emphasis added the partnership_agreement says that its primary purpose is to make a p rofit increase wealth and provide a means for each p artner’s f amily to become knowledgeable of manage and preserve f amily a ssets even if we believe what the partnership_agreement says which we don’t courts have been reluctant to find that managing and preserving family assets is a legitimate and significant nontax reason for establishing a partnership where the property doesn’t require active_management see eg 503_f3d_955 9th cir property contributed consisted of a house that was rented to a tenant aff’g tcmemo_2005_65 estate of rosen v commissioner tcmemo_2006_115 wl at assets contributed consisted primarily of stocks bonds and cash conducted no business activity and had no business_purpose for its existence managing family assets just doesn’t justify the existence of any entity that doesn’t actively manage any property or carry on any business as in markell the record here shows exactly why was formed it was created shortly before heitmeier purchased and contributed the options on yen and canadian dollars to the partnership didn’t hold those assets for long--less than a month--before it liquidated and distributed all of the remaining property to heitmeier garza’s plan predetermined the mayfly-like life of from its hatching to its dispatching and we also find there wasn’t a nontax need to form the partnerships to take advantage of any purported potential profits of investing in digital options and canadian dollars therefore we find that the only purpose for was to carry out a tax-avoidance scheme and we find heitmeier never intended to run businesses under the umbrella of we disregard for tax purposes for this reason too consequences of disregarding when we disregard a partnership for tax purposes we are holding that the rules of subchapter_k of chapter of the code the substantive law governing the income_taxation of partners no longer apply and that we will deem the partnership’s activities to be engaged in by one or more of its purported partners see id at a disregarded partnership has no identity separate from its owners and we treat it as just an agent or nominee see eg tigers eye trading t c pincite n but disregarding the partnership doesn’t necessarily mean that the taxpayer’s investment and all items reported by the disregarded partnership are permanently reduced to zero although we don’t respect the form we still need to deal with the substance of the transactions to the extent we have jurisdiction see eg 157_f3d_231 3d cir allowing deductions for securities that had objective economic consequences apart from tax benefits even when incurred in the context of a broader transaction that constitute d an economic sham citations omitted aff’g in part rev’g in part tcmemo_1997_115 tigers eye trading t c pincite stating we have jurisdiction under tefra to determine basis_of_property allegedly contributed to a purported partnership even if the partnership never existed the code tells us that tefra procedures will still apply in these cases as long as the purported partnership filed a partnership return--which did for see sec_6231 sec_6233 see also sec_301_6233-1 proced admin tefra applies generally to any partnership but there is an exception for small partnerships --meaning those having or fewer partners sec continued regs this means that we have to determine any items that would have been partnership items as defined in sec_6231 and sec_301 a - proced admin regs had been a valid partnership for tax purposes tigers eye trading t c pincite this is the hypothetical entity approach see id pincite halpern j concurring we now turn to the fpaa and the pleadings to decide which items are still in play for us to decide b capital contributions and distributions of property the commissioner adjusted 436’s reported capital contributions and distributions of property given that subchapter_k doesn’t apply to a simple agency relationship there can be no contributions to or distributions from a partnership that does not exist see id pincite the property is effectively treated as if it hadn’t been contributed to or distributed from the purported partnership and setting capital contributions and distributions of property other than money to zero is appropriate but that doesn’t mean the underlying property has no substantive value since the basis ie inside_basis of the allegedly contributed continued a b this exception doesn’t apply if any partner is a pass-through partner sec_301_6231_a_1_-1 proced admin regs a pass-through partner includes a partnership estate_trust s_corporation nominee or other similar person sec_6231 the commissioner has determined this includes disregarded entities see revrul_2004_88 2004_2_cb_165 and we agree since had a single-member llc as a partner tefra procedures apply here option contracts and canadian money would both have been partnership items if the partnership was respected we have jurisdiction to determine them in this partnership-level proceeding with regard to the option contracts we echo our holding in markell heitmeier should have treated the foreign-currency options as a single option spread--meaning the long and short positions were part of one contract and couldn’t have been separated as a matter of fact and law see markell t c m the option legs were acquired on the same date executed with the same counterparty in the same foreign_currency contingent on identical facts listed on a single transaction confirmation and exercisable on the same date the parties simply placed bets on one fact the price movement of the yen over a stated price heitmeier paid a single net premium of dollar_figure for the spread--the difference between the long and short positions and the experts in these cases credibly testified that deutsche bank would not have entered into the options unless they were treated as linked if the options were separable deutsche bank’s risk would be too great heitmeier lacked the financial capacity to pay the premium on the long option and lacked the financial capacity to pay the bank the millions of dollars that would have been due if the short option standing alone expired in the money in helmer v commissioner tcmemo_1975_160 wl the taxpayers beneficially owned real_property that was subject_to an option title to the optioned property was held by an escrow agent and the partnership which granted the option received yearly option premium payments from the option holder and listed those amounts as distributions to the taxpayers on the partnership’s books and tax returns the taxpayers argued that the option payments were for a contingent_liability because the option was still outstanding but we held that there was no contingent_liability because the transaction underlying the option was still open and the option premiums were not subject_to continued at cf sec_1092 straddle rules the long option that purchased as heitmeier’s nominee entitled to receive dollar_figure million from deutsche bank if the long option was in the money when it expired but it would’ve been required to pay an almost equal amount to deutsche bank if the short option was also in the money on that day--dollar_figure the appropriate basis in the option pair is simply what paid for it see sec_1012 that’s dollar_figure the appropriate basis in the canadian money is likewise just what paid for it as heitmeier’s nominee and agent--dollar_figure iii penalties all that is left is the penalties we have jurisdiction over penalties at the partnership level because they relate to partnership-level adjustments we can adjust the amounts of partnership contributions and distributions in light of our determination that the partnership doesn’t exist see woods u s __ s ct pincite discussing the inherently provisional jurisdiction of district courts in determining penalties the commissioner meets any burden of production he may have on the penalty with simple arithmetic see eg palmer ranch holdings ltd v continued forfeiture unlike the taxpayers in helmer heitmeier lacked the financial capacity to close the option transactions which makes helmer readily distinguishable commissioner tcmemo_2014_79 at a gross-valuation misstatement exists if the value or adjusted_basis of any property claimed on the partnership return is or more of the correct amount see sec_6662 h a the adjusted_basis or value reported for canadian dollars described opaquely as a distribution_of_property was well over big_number of the correct value any underpayment_of_tax attributable to that gross-valuation misstatement is subject_to a penalty see sec_6662 the only issue left in dispute is whether had sec_6664 reasonable-cause-and-good-faith defenses for the gross-valuation misstatement penalty we have held that a partnership can raise this defense to that penalty at the partnership level see ltd t c pincite and does here the gross-valuation-misstatement penalty can be rebutted by a showing of reasonable_cause and good_faith sec_6664 and a taxpayer will often argue that he had reasonable_cause and showed good_faith by relying on professional advice the regulation somewhat unhelpfully states that reliance on professional advice is reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs the caselaw lists three factors 115_tc_43 aff’d 299_f3d_221 3d cir first was the adviser a competent professional who had sufficient expertise to justify reliance second did the taxpayer provide necessary and accurate information to the adviser third did the taxpayer actually rely in good_faith on the adviser’s judgment heitmeier--acting in his capacity as tmp and general manager of his partnership--claims reasonable reliance on the professional opinions of jones roussel giardina and garza a garza’s expertise garza was licensed and would have appeared competent even to a lawyer at the time the partnerships prepared their returns--at least to lawyers not versed in tax law b provision of necessary and accurate information we also find that the partnership provided garza with all the relevant financial data needed to assess the correct level of income_tax see sec_1_6664-4 income_tax regs garza in fact generated most of that information and certainly had it all available c actual reliance in good_faith it’s the third point--the issue of heitmeier’s actual good-faith reliance on garza’s professional advice--that’s the major weakness in the partnership’s defenses the partnership can’t rely on garza if he was a promoter because promoters take the good-faith out of good-faith reliance see eg ltd f 3d pincite neonatology assocs t c pincite in ltd another garza case we defined a promoter as ‘an adviser who participated in structuring the transaction or is otherwise related to has an interest in or profits from the transaction ’ ltd t c pincite quoting tigers eye trading llc v commissioner tcmemo_2009_121 wl at we also decided in ltd that we would apply this definition when the transaction involved is the same tax_shelter offered to numerous parties see id pincite based on the records in all these cases we find again as we did in ltd that garza not only participated in structuring the transaction but also arranged the entire deal it was he who set up the llcs provided a copy of the opinion letter and coordinated the deal from start to finish and he testified that he profited from selling the transaction to numerous clients--not just heitmeier but over a dozen others as well heitmeier knew this garza charged him a flat fee for implementing it and wouldn’t have been compensated at all if he had decided not to go through with it he wasn’t being paid to evaluate the deal or tweak a real business deal to increase its tax advantages he was being paid to make it happen this makes him a promoter and heitmeier could not have reasonably relied on his opinion heitmeier’s lack of good_faith and reasonable reliance is even more obvious when we turn to the other three professionals involved jones roussel and giardina all three refused to endorse the proposed garza transaction or provide any encouragement to heitmeier other than advising him how to report it on his tax returns jones made clear at the outset that the son-of-boss transaction was out of his realm and that he had no interest in even trying to understand it roussel and giardina spent months trying to decide if they could endorse the transaction and ultimately they didn’t heitmeier could not have reasonably relied on roussel’s or giardina’s opinions in moving forward with the transaction because the only opinions roussel and giardina provided were warnings that this was the type of transaction the irs would likely go after and their clearly expressed reluctance to endorse the deal to their longtime client only blows another hole in heitmeier’s supposed good_faith in relying on garza an appropriate decision will be entered
